DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 08/10/2022 have been submitted.  Claims 1-20 remain pending.
The Prior Art is:
Reid et al., U.S. Patent Publication 2010/0319911, hereinafter referred to as Reid
Malone et al., U.S. Patent 9,988,894, hereinafter referred to as Malone.
Shanks et al., U.S. Patent Publication 2018/0209252, hereinafter referred to as Shanks 
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1, 10, and 18, Applicant argues that Reid in view of Malone and Shanks does not disclose that the orientation data collected by the accelerometer does not comprise “data indicative of torque applied to the string”.  Specifically, Applicant argues that the rotational data collected by Reid is directed to actual radial position from rotation and not based on torque of the tool or downhole equipment.  While Examiner agrees with such a characterization, it is noted that the claim merely requires that the data is indicative of torque applied, which by Applicant’s assertion is a part of the applied rotational force to achieve a desired radial orientation.  The claim does not recite any specific detail which defines that the accelerometer expressly measured torque applied or correlates the given acceleration to a given torque.  As such, to read the claim as requiring some specific processing of the collected data or that the accelerometer is configured to measure data in a specific manner would require improperly imparting limitations from the specification into the claims in contradiction of instant paragraph 0057. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al., U.S. Patent Publication 2010/0319911, in view of Malone et al., U.S. Patent 9,988,894, and Shanks et al., (U.S. Patent Publication 2018/0209252), hereinafter referred to as Reid, Malone, and Shanks.
Regarding Claim 1, Reid discloses a system for orienting and positioning a downhole electric submersible pump (ESP) string in a well, the system comprising:
A downhole ESP string having a section with at least one intake port (inlet 23) and a discharge port (outlet port located at upper end 29, Figure 1C; Paragraphs 0024-0027);
A sensor arrangement coupled to the section of the string that measures an orientation of the intake port and discharge port (at least by determining the overall orientation of the pump assembly) and send port orientation data comprising data indicative of torque applied to the string (sensor element 30 is configured to measure the radial orientation of the sensor and by extension the string resulting from rotation, such that the optimal overall orientation can be adjusted, Paragraphs 0028, 0031, 0032); 
A data acquisition system that receives the port orientation data and causes an adjustment in the orientation of the section (a user may take the data collected from the sensor and make rotational adjustments, Paragraphs 0007, 0033).
While Reid discloses the ESP system and sensor arrangement for determined a desired orientation of the inlet/outlet, it does not specify that the sensor is an accelerometer or the use of a downhole data acquisition system.  
Additionally, Malone teaches the use of a downhole ESP system which may be equipped with a number of different sensors which are used to determine the ESP section orientation to aid in installation, operation, and removal.  One such sensor being an accelerometer, however, Malone also teaches that multiple alternatives are known in the art (Col 3, Lines 26-61).
Therefore, it would have been obvious for one having ordinary skill to modify the system of Reid to include an accelerometer to assist in determining the relative orientation of the assembly during installation as taught by Malone.  Doing so merely constitutes the use of a known sensor system for the placement of an ESP in a desired orientation to improve efficiency and safety (Col 3, Lines 26-61).  Additionally, Examiner notes that it would have been obvious for one having ordinary skill to simply substitute the sensor arrangement of Reid which measures the relative orientation of the string or an accelerometer, which Malone teaches is a known alternative in the field of ESP orientation detection with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Additionally, Shanks teaches that downhole ESP systems may be equipped with a number of sensors and measurement systems which communicate with a local downhole processor which receives the data (including tool orientation), converts/processes the signals for communication with a surface user (Paragraph 0060).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Reid/Malone to include a downhole component for the data acquisition system for collecting data from local sensors as taught by Shanks.  Doing so would allow the data to be processed for communication with a surface user to make adjustments in a similar manner to the process described by Reid (Paragraph 0060).  Additionally, Examiner notes that in light of such a modification, wherein an accelerometer is used to collect orientation data from which adjustments are made, the transmission and processing of data which indicates a deviation from a desired condition would constitute a generic “request[ing] performance of an adjustment in the orientation” absent a more specific recitation such as those detailed in the specification regarding command signals to some kind of orientation actuator.
Regarding Claim 2, in view of the modifications made in relation to Claim 1, wherein Malone further teaches that the accelerometer may be arranged as seen in Figure 3 as a three-axis accelerometer, such a condition would necessarily align with either the inlet or outlet in Reid absent a more specific recitation of the manner in which the elements are aligned (i.e. the sensor having an axis directed toward each of the inlet/outlet).
Regarding Claims 3 and 4, Reid further discloses that when installed, the intake port is on a bottom of the string, facing the floor of the well (as seen in Figure 1C) and the discharge port is on the top of the string facing toward the ceiling of the well (as seen in Figure 1C, Paragraph 0026).
Regarding Claim 5, in view of the modification made in relation to Claim 1, Reid further discloses that the orientation data is used to determine an offset value based on the measuring of its orientation and send the offset value to a well operation center (the data for the orientation is communicated via remote signal, wherein the data is used to determine a degree of rotation to achieve a desired installed orientation, Paragraphs 0007, 0033).
Regarding Claim 6, Reid further discloses that the data acquisition system further:
Determines an offset value based on the measuring and compares the offset value with a desired orientation value, wherein the signals are transmitted to a well operation center if they exceed the optimal value by a given threshold (as part of the installation, once the radial orientation has been determined, rotation can move the ESP to a desired optimal position, wherein such an action requires comparing the measured orientation against the optimal value to determine if rotation is required, Paragraph 0033).
Regarding Claim 7, in view of the modification made in relation to Claim 1, wherein Malone teaches that the accelerometer may be a 3-axis accelerometer, such an accelerometer would determine an output with some combination of x, y, and z with a degree of tilt relative to a vertical alignment of static 1G of the string during install and rest (Col 6, Line 50 – Col 7, Line 13;  in so far as an 3-axis accelerometer would measure the relative inclination across each axis relative to a general weight, such an accelerometer is believed to be the same as that presented in the instant case absent more explicit structural or functional detail).
Regarding Claim 8, Reid further discloses that the data acquisition system causes the string to be oriented so that the intake port is facing a bottom surface of the well, wherein the well runs lengthwise in a horizontal direction (as seen in Figure 1C; Paragraphs 0026, 0033).
Regarding Claim 9, Reid further discloses that the data acquisition system causes the string to be placed in the well so that the intake port is placed in the well where a deviation from vertical to horizontal takes places (as seen at least Figure 1C, the wellbore includes a vertical portion and a transitioning horizontal portion which includes the intake port 23, Abstract, Paragraphs 0026, 0027).  Examiner notes that in the absence of a more explicit recitation of the transition or placement of the intake port, a broad interpretation is being applied such that the region of Reid would constitute such a feature.  
Regarding Claim 10, Reid discloses a method for orienting and positioning a downhole ESP string in a well, the method comprising:
Positioning a downhole ESP string having a section with at least one intake port (inlet 23) and a discharge port (outlet port located at upper end 29, Figure 1C; Paragraphs 0024-0027);
Measuring, using an orientation sensor (30) coupled to the section of the string, the orientation of the at least one intake port and the discharge port and sending the port orientation data, the port orientation data comprising data indicative of torque applied to the string (sensor element 30 is configured to measure the radial orientation of the sensor and by extension the string, such that the optimal overall orientation can be adjusted, Paragraphs 0028, 0031, 0032, 0033); and
Receiving, using a data acquisition system the port orientation data and causing an adjustment in the orientation of the section (signal transmission are received as remote signals such that a user can rotate the string to achieve a desired orientation, Paragraph 0033).
While Reid discloses the ESP system and sensor arrangement for determined a desired orientation of the inlet/outlet, it does not specify that the sensor is an accelerometer or the use of a downhole data acquisition system.  
Additionally, Malone teaches the use of a downhole ESP system which may be equipped with a number of different sensors which are used to determine the ESP section orientation to aid in installation, operation, and removal.  One such sensor being an accelerometer, however, Malone also teaches that multiple alternatives are known in the art (Col 3, Lines 26-61).
Therefore, it would have been obvious for one having ordinary skill to modify the system of Reid to include an accelerometer to assist in determining the relative orientation of the assembly during installation as taught by Malone.  Doing so merely constitutes the use of a known sensor system for the placement of an ESP in a desired orientation to improve efficiency and safety (Col 3, Lines 26-61).  Additionally, Examiner notes that it would have been obvious for one having ordinary skill to simply substitute the sensor arrangement of Reid which measures the relative orientation of the string or an accelerometer, which Malone teaches is a known alternative in the field of ESP orientation detection with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Additionally, Shanks teaches that downhole ESP systems may be equipped with a number of sensors and measurement systems which communicate with a local downhole processor which receives the data (including tool orientation), converts/processes the signals for communication with a surface user (Paragraph 0060).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Reid/Malone to include a downhole component for the data acquisition system for collecting data from local sensors as taught by Shanks.  Doing so would allow the data to be processed for communication with a surface user to make adjustments in a similar manner to the process described by Reid (Paragraph 0060). Additionally, Examiner notes that in light of such a modification, wherein an accelerometer is used to collect orientation data from which adjustments are made, the transmission and processing of data which indicates a deviation from a desired condition would constitute a generic “request[ing] performance of an adjustment in the orientation” absent a more specific recitation such as those detailed in the specification regarding command signals to some kind of orientation actuator.

Regarding Claim 11, in view of the modifications made in relation to Claim 10, wherein Malone further teaches that the accelerometer may be arranged as seen in Figure 3 as a three-axis accelerometer, such a condition would necessarily align with either the inlet or outlet in Reid absent a more specific recitation of the manner in which the elements are aligned (i.e. the sensor having an axis directed toward each of the inlet/outlet).
Regarding Claims 12 and 13, Reid further discloses that when installed, the intake port is on a bottom of the string, facing the floor of the well (as seen in Figure 1C) and the discharge port is on the top of the string facing toward the ceiling of the well (as seen in Figure 1C, Paragraph 0026).
Regarding Claim 14, in view of the modification made in relation to Claim 10, Reid further discloses that the orientation data is used to determine an offset value based on the measuring of its orientation and send the offset value to a well operation center (the data for the orientation is communicated via remote signal, wherein the data is used to determine a degree of rotation to achieve a desired installed orientation, Paragraphs 0007, 0033).
Regarding Claim 15, Reid further discloses that the method comprises:
Determining an offset value based on the measuring and comparing the offset value with a desired orientation value, wherein the signals are transmitted to a well operation center if they exceed the optimal value by a given threshold (as part of the installation, once the radial orientation has been determined, rotation can move the ESP to a desired optimal position, wherein such an action requires comparing the measured orientation against the optimal value to determine if rotation is required, Paragraph 0033).
Regarding Claim 16, in view of the modification made in relation to Claim 10, wherein Malone teaches that the accelerometer may be a 3-axis accelerometer, such an accelerometer would determine an output with some combination of x, y, and z with a degree of tilt relative to a vertical alignment of static 1G of the string during install and rest (Col 6, Line 50 – Col 7, Line 13;  in so far as an 3-axis accelerometer would measure the relative inclination across each axis relative to a general weight, such an accelerometer is believed to be the same as that presented in the instant case absent more explicit structural or functional detail).
Regarding Claim 17, Reid further discloses that the data acquisition system causes the string to be placed in the well so that the intake port is placed in the well where a deviation from vertical to horizontal takes places (as seen at least Figure 1C, the wellbore includes a vertical portion and a transitioning horizontal portion which includes the intake port 23, Abstract, Paragraphs 0026, 0027).  Examiner notes that in the absence of a more explicit recitation of the transition or placement of the intake port, a broad interpretation is being applied such that the region of Reid would constitute such a feature.  
Regarding Claim 18, Reid discloses an apparatus for orienting and positioning a downhole ESP string in a well, the apparatus comprising:
A sensor system (30) coupled to a section of a downhole ESP string that measures the orientation of at least one intake port (23) and a discharge port (outlet port located at upper end 29, Figure 1C; Paragraphs 0024-0027) and sends port orientation data (using remote signals, data the transferred to a user, Paragraph 0033), the port orientation data comprising data indicative of torque applied to the string (sensor element 30 is configured to measure the radial orientation of the sensor and by extension the string resulting from rotation, such that the optimal overall orientation can be adjusted, Paragraphs 0028, 0031, 0032); and
A data acquisition system that receives the port orientation data and causes an adjustment in the orientation of the section (a user may take the data collected from the sensor and make rotational adjustments, Paragraphs 0007, 0033).
While Reid discloses the ESP system and sensor arrangement for determined a desired orientation of the inlet/outlet, it does not specify that the sensor is an accelerometer or a downhole data acquisition system.  
Additionally, Malone teaches the use of a downhole ESP system which may be equipped with a number of different sensors which are used to determine the ESP section orientation to aid in installation, operation, and removal.  One such sensor being an accelerometer, however, Malone also teaches that multiple alternatives are known in the art (Col 3, Lines 26-61).
Therefore, it would have been obvious for one having ordinary skill to modify the system of Reid to include an accelerometer to assist in determining the relative orientation of the assembly during installation as taught by Malone.  Doing so merely constitutes the use of a known sensor system for the placement of an ESP in a desired orientation to improve efficiency and safety (Col 3, Lines 26-61).  Additionally, Examiner notes that it would have been obvious for one having ordinary skill to simply substitute the sensor arrangement of Reid which measures the relative orientation of the string or an accelerometer, which Malone teaches is a known alternative in the field of ESP orientation detection with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Additionally, Shanks teaches that downhole ESP systems may be equipped with a number of sensors and measurement systems which communicate with a local downhole processor which receives the data (including tool orientation), converts/processes the signals for communication with a surface user (Paragraph 0060).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Reid/Malone to include a downhole component for the data acquisition system for collecting data from local sensors as taught by Shanks.  Doing so would allow the data to be processed for communication with a surface user to make adjustments in a similar manner to the process described by Reid (Paragraph 0060).  Additionally, Examiner notes that in light of such a modification, wherein an accelerometer is used to collect orientation data from which adjustments are made, the transmission and processing of data which indicates a deviation from a desired condition would constitute a generic “request[ing] performance of an adjustment in the orientation” absent a more specific recitation such as those detailed in the specification regarding command signals to some kind of orientation actuator.
Regarding Claim 19, in view of the modification made in relation to Claim 18, Reid further discloses that the orientation data is used to determine an offset value based on the measuring of its orientation and send the offset value to a well operation center (the data for the orientation is communicated via remote signal, wherein the data is used to determine a degree of rotation to achieve a desired installed orientation, Paragraphs 0007, 0033).
Regarding Claim 20, Reid further discloses that the data acquisition system further:
Determines an offset value based on the measuring and compares the offset value with a desired orientation value, wherein the signals are transmitted to a well operation center if they exceed the optimal value by a given threshold (as part of the installation, once the radial orientation has been determined, rotation can move the ESP to a desired optimal position, wherein such an action requires comparing the measured orientation against the optimal value to determine if rotation is required, Paragraph 0033).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676